DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 17/037,815 filed 09/30/2020. Claims 1-10 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The examiner has accepted the drawing filed with this application as formal drawing. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Arigaya et al. (4,559,249) in view of Smith (194,057). Arigaya et al. discloses a bearing bushing (2) comprising a wire article  (see fig. 2) formed from a knitted steel wire mesh  (see col. 1, lines 19-21) and col. 2, lines 44-46) and  compressed into a dimensionally stable compressed product (se abstract, col 3, lines 49-53) and col. 6, lines 11-17), wherein the wire article (2) is formed from a stainless steel (col. 7, lines 1-5) and col. 2, lines 44-46) and existing voids of the wire mesh is filed with a heat resistance material (col. 5, lines 21-25). Arigaya et al. fails to disclose the heat resistance material that fills the void is solder. Smith discloses wire mesh device made of a steel material (see figs. 2-3), comprises a plurality of spaces (D), wherein the spaces are filled with solder (see col. 2, lines 30-33) the paragraph before the claim). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wire mesh bearing bush of Arigaya et al. to fill the void in the wire mesh of the bearing bush with a solder material in view of Smith in order to make the wire bushing more solid and to increase the wearing strength.
Regarding claim 2, Arigaya et al. clearly discloses the metal mesh bushing (2) being formed from austenitic stainless steel wire (see claim 2) and col. 1, lines 19-21), col. 2, lines 44-46). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arigaya et al. in view of Smith. The combination of Arigaya et al. and Smith clearly discloses the solder filed void but fails to disclose the soldered is a copper solder. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the solder of Smith so that it is copper solder, since it has been held to be within the general .
Allowable Subject Matter
Claims 5-10 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101. The examiner can normally be reached Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656